                      IN THE UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF DELAWARE



EDWARD W. BENSON,III,

                       Petitioaer,

       V.                                           Civil Action No. 16-213-LPS


DANA METZGER,Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                       Respondents.'



                               MEMORANDUM OPINION




Edward W.Benson III. Pro se Petitioner.


Brian L. Arban, Deputy Attorney General of the Delaware Department ofJustice, Wiknington,
Delaware. Attorney for Respondents.




September 30, 2019
Wilmington, Delaware

'Warden Dana Metzger replaced former Warden David Pierce, an original party to the case. See Fed.
R. Civ. P. 25(d).
iTAR^Uj.S. District JiMge:
ST.


I.     INTRODUCTION


       Presently pending before the Court is Petitioner Edward W Benson, Ill's ("Petitioner")

Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 ("Tetition"). (D.I. 1) The

State filed an Answer in opposition. (D.I. 13) For the reasons discussed, the Court will dismiss the

Petition.


II.    BACKGROUND


        On June 9, 2014, Petitioner pled guilty to one count of first degree assault as a lesser-

included offense of attempted first degree murder. (D.L 13 at 2) The Superior Court immediately

sentenced Petitioner to twenty-five years of Level V incarceration, suspended after four years and six

months for lesser levels of supervision. (D.I. 13 at 2) Petitioner did not file a direct appeal.

        On July 7, 2014, Petitioner filed a letter with the Superior Court complaining that his rights

under Americans with Disabilities Act("ADA") were being ignored and that he was being denied

the opportunity to earn good time credit. (D.I. 13 at 2) On July 14, 2014, Petitioner filed a letter

motion for sentence modification or reduction owing to, inter alia, alleged violations of the ADA and

denial of an opportunity to reduce his sentence. He requested either modification of his sentence to

home confinement or, alternatively, 145 days of good time credit. On September 23, 2014, the

Superior Court denied the motion because Petitioner's medical condition had been considered at the

time of sentencing and, in any event, his request was premature. The Superior Court found that

Petitioner had not provided additional information warranting modification of his sentence. (D.I.

13 at 2; D.I. 16-5) Petitioner did not appeal that decision

        On January 20, 2015, Petitioner's surrogate filed a letter with the Superior Court requesting

relief because of Petitioner's medical condition and alleging denial of access to programs due to his
medical condition. On January 22, 2015, the Superior Court declined to modify Petitioner's

sentence. (D.I. 13 at 2-3; D.I. 16-7) Petitioner did not appeal that decision.

        On December 3, 2015,Petitioner's surrogate filed another letter with the Superior Court,

requesting relief under Rule 35 and alleging denial of good time credit, and further alleging that

Petitioner was unable to attend classes due to a lack of transportation and other resources. On

December 29,2015, Petitioner filed a letter with the Superior Court asking to modify his sentence,

alleging that the DOC denied him access to programs because of his disability in violation of the

ADA. Pedtioner and/or his surrogate filed supplemental letters in support of his motion on January

20, 2016, February 22,2016, and March 7,2016. (D.l. 13 at 3) On March 8, 2016, the Superior

Court denied Petitioner's Rule 35 motion, finding that: 1) the request was untimely under Rule 35(b);

2)it was repetitive; 3) the Superior Court would not interfere with the discretion of the DOC to

classify Petitioner; 4)Petitioner provided stale information in support of his application; and 5) there

was no extraordinary circumstance warranting relief. (D.L 13 at 4; D.l. 16-13) Petitioner did not

appeal that decision.

III.    EXHAUSTION AND PROCEDURAL DEFAULT


        Absent exceptional circumstances, a federal court cannot grant habeas relief unless the

petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b);

OSullivan v. Boerrkel, 526 U.S. 838, 842-44 (1999); Picarc/p. Connor,404 U.S. 270,275 (1971). The

AEDPA states, in pertinent part:

                An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be
                granted unless it appears that —

               (A) the applicant has exhausted the remedies available in the courts
                of the State; or
                (B)(i) there is an absence of available State corrective process; or
                (ii) circumstances exist that render such process ineffective to protect
                the rights of the applicant.

28 U.S.C§ 2254(b)(1).

        The exhaustion requirement is based on principles of comity, requiring a petitioner to give

"state courts one fiiU opportunity to resolve any constitutional issues by invoking one complete

round of the State's established appellate review process." O'Sullivan, 526 U.S. at 844-45; see also

Werts V. Vaughn^ 228 F.3d 178,192 (3d Cir. 2000). A petitioner satisfies the exhaustion requirement

by demonstrating that his habeas claims were "fairly presented" to the state's highest court, either on

direct appeal or in a post-conviction proceeding,in a procedural manner permitting the court to

consider the claims on their merits. Bell v. Cone, 543 U.S. 447, 451 n.3 (2005); see also Castille v. Peoples,

489U.S. 346,351 (1989).

        A petitioner's failure to exhaust state remedies will be excused if state procedural rules

preclude Viim from seeking further relief in state courts. See Lines v. Larkins, 208 F.3d 153, 160 (3d

Cir. 2000); League v. Lane, 489 U.S. 288, 297-98 (1989). Although treated as technically exhausted,

such claims are nonetheless proceduraUy defaulted. See Lines, 208 F.3d at 160; Coleman v. Thompson,

501 U.S. 722, 750-51 (1991). Similarly, if a petitioner presents a habeas claim to the state's highest

court, but that court "clearly and expressly" refuses to review the merits of the claim due to an

independent and adequate state procedural rule, the claim is exhausted but proceduraUy defaulted.

See Coleman, 501 U.S. at 750;Harris v. Reed, 489 U.S. 255, 260-64(1989).

        Federal courts may not consider the merits of proceduraUy defaulted claims unless the

petitioner demonstrates either cause for the procedural default and actual prejudice resulting

therefrom, or that a fundamental miscarriage of justice wiU result if the court does not review the

claims. See McCandless v. Vaughn, 172 F.3d 255, 260(3d Cir. 1999);                501 U.S. at 750-51. To

                                                      3
demonstrate cause fox a procedural default, a petitioner must show that "some objective factor

external to the defense impeded counsel's efforts to comply with the State's procedural rule."

Murrey V. Carrier, 477 U.S. 478,488 (1986). To demonstrate actual prejudice, a petitioner must show

"that [the errors at trial] worked to his actual and substantial disadvantage, infecting his entire trial

with error of constitutional dimensions." Id. at 494.


        Alternatively, a federal court may excuse a procedural default if the petitioner demonstrates

that failure to review the claim wiU result in a fundamental miscarriage of justice. See Edn^ards v.

Carpenter, 529 U.S. 446, 451 (2000); Wengerv. Frank, 266 F.3d 218, 224(3d Cir. 2001). A petitioner

demonstrates a miscarriage of justice by showing a "constitutional violation has probably resulted in

the conviction of one who is actually innocent." Murray, 477 U.S. at 496. Actual innocence means

factual innocence, not legal insufficiency. See Bousley v. United States, 523 U.S. 614, 623 (1998). In

order to establish actual innocence, the petitioner must present new reliable evidence — not

presented at trial — that demonstrates "it is more likely than not that no reasonable juror would have

found petitioner guilty beyond a reasonable doubt." House v. Bell, 547 U.S. 518, 537-38 (2006); see

also Swegerv. Chesny, 294 F.3d 506,522-24 (3d Cir. 2002).

IV.     DISCUSSION


        The Petition pending before the Court originally asserted the following three claims:

(1) "violations of the Americans with Disabilities Act that directly result in [Petitioner] serving

prison time that he wouldn't without the violation;" (2)"the DOC won't provide him with a safe

wheelchair despite DOC policy and ADA laws;" and (3) Petitioner agreed to enter the plea because

he believed he would receive good time and not have to serve the whole four and one-half year

sentence. (D.I. 1) After its initial review of the Petition, the Court issued an Order dismissing

Grounds One and Two for failing to assert issues cognizable on federal habeas review. (D.I. 3) The

                                                     4
Court noted that the Petition would proceed on Claim Three, and advised Petitioner of his rights

under United States v. Miller, 197 F.3d 644(3d Cir. 1999). (D.I. 3) Petitioner filed his AEDPA

Election Form stating that Claim Two had been resolved and that he wished to proceed with Claim

One(ADA claim) as a separate action. (D.I. 4 at 4) The Court issued an Order directing the Clerk

of the Court to open up a new civil suit for Claim One (D.I. 5) and a new case was opened as Benson

V. Pierve, C.A. No. 16-639-LPS. As for the remaining ground for relief in the instant action — Claim

Three — the State filed an Answer asserting that the argument should be denied as procedurally

barred from habeas review. (D.I. 13 at 7-9)

       To the extent Petitioner contends that his guhty plea was rendered involuntary because he

only entered the plea based on defense counsel's assertion that he would receive good time credit,

the record reveals that Petitioner never presented this argument to the Delaware Supreme Court on

direct appeal or on post-conviction appeal. To the extent Petitioner contends that the DOC has

improperly denied him good time credit, the record reveals that he presented variations of this

argument to the Superior Court on several occasions, but he never appealed those decisions. Thus,

Petitioner has failed to exhaust state remedies for both versions of his argument.

        At this juncture, if Petitioner attempted to present either version of his argument to the

Superior Court in a Rule 61 motion or a Rule 35 motion, the motions would be time-barred. See

Del. Super. Ct. Crim. R. 61(i)(l) (establishing one-year time limit to file post-conviction motion)&

(i)(5) (excusing time-bar only if court lacked jurisdiction, there is new evidence of actual innocence,

or there is new rule of constitutional law that is retroactive); Del. Super. Ct. Crim. R. 35(b)(court

will consider application under this rule filed more than 90 days after imposition of sentence only in

extraordinary circumstances or made by DOC pursuant to 11 Del. C. § 4217). Consequendy, the

Court must treat the Claim(s) as technically exhausted but procedurally defaulted, which means that

                                                   5
the Court cannot review the merits of the Claim(s) absent a showing of cause and prejudice, or that

a miscarriage of justice will result absent such review.

        Petitioner asserts that he did not exhaust state remedies because he was not aware of a

method beyond seeking relief from the sentencing judge or through the prison grievance process.

(D.L 1 at 5-9) However,Petitioner's ignorance or lack of legal knowledge regarding the appeal

process does not constitute cause to excuse his procedural default. See Cristin v. Brennan, 281 F.3d

404, 420(3d Cir. 2002)(explaining that cause "cannot be based on the mere inadvertence of the

petitioner or petitioner's counsel to take an appeal"); Hartman v. Deloj, 890 F.Supp.2d 498, 506 (D.

Del. 2012).

        Given Petitioner's failure to establish cause for his default, the Court does not need to

address the issue of prejudice. Additionally, the miscarriage of justice exception does not excuse

Petitioner's procedural default, because he has not provided any new reliable evidence of his actual

innocence. For these reasons, the Court will deny Petitioner's Claim(s) as procedurally barred.

V.      CERTIFICATE OF APPEALABILITY


        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of appealability is

appropriate when a petitioner makes a "substantial showing of the denial of a constitutional right"

by demonstrating "that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); Slack v. McDamel, 529 U.S. 473,

484 (2000). When a district court denies a habeas petition on procedural groimds without reaching

the undetiying constitutional claims, the court is not required to issue a certificate of appealability

unless the petitioner demonstrates that jurists of reason would find it debatable:(1) whether the
petition states a valid claim of the denial of a constitutional right; and (2) whether the court was

correct in its procedural ruling. See Slack, 529 U.S. at 484.

        The Court has concluded that the instant Petition does not warrant relief. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of

appealabihty.

VI.     CONCLUSION


        For the reasons discussed, the Court concludes that the Petition must be denied. An

appropriate Order will be entered.
